On Motion for Rehearing.

Henry, J.
The filing of a motion for a rehearing has determined us to pass upon a question which at first we did not deem it necessary to decide.
The plaintiffs’ demand was for $1,767.67 cash advanced, and $1,002.75 for merchandise sold. That part of the aes.-:-. count for the money so advanced was separate and in perfect form, and was delivered by Mr. Walther to the administrator a few weeks after the death of the intestate ; and it is contended that this was a statutory exhibition of that claim. It was not delivered for allowance or with a view to its classification. There is not a particle of evidence to show it, while the testimony is abundant that it was delivered for another and different purpose exclusively; and all that was said on this subject in the opinion heretofore delivered, is applicable alike to the demand for money and that for goods sold.
But it is now contended" that inasmuch as the administrator in his annual settlement mentioned this claim for money as “an account presented to the administrator within the first year, but not yet proved,” he understood *254it to have been a statutory exhibition of the claim. It does not matter what the administrator’s understanding was. The statute provides for and declares what shall be a legal exhibition of a claim against an estate in sections 3, 4 and 5, Wagner’s Statutes, 102. Section 5 is as follows: “Any person may exhibit his demand against such estate by serving upon the executor or administrator a notice in writing, stating the amount and nature of his claim, with a copy of the instrument of writing or account upon which the claim is founded ; and such claim shall be considered legally exhibited from the time of serving ■ such notice.” •By section 7 every executor and administrator is required to keep a list of all demands thus exhibited, classing them, and make return thereof to the court at each settlement. Section 5 contemplates something more than a mere delivery to the administrator of a copy of the account; and it is only accounts exhibited as is required by section 5 of which he is to keep a list and make return thereof to the court. If an itemized copy of the account is delivered, still there must be something additional said, done or written to indicate the object of the delivery, and a delivery for another and different purpose than that of classification or allowance can upon no principle of law be held a compliance with the statute. Section 5 provides the statutory mode of exhibiting the demand, and the person so exhibiting it had, until the revision of 1879, three years ' thereafter within which to establish the demand, provided it was exhibited within two years after letters of administration were granted; but when he desires to establish his demand, he is required again to deliver to the administrator a written notice containing a copy of the instrument of writing or account, and stating that he will present it for allowance at the next term of the court. _§ 15, p. 104. It will be observed that in one respect the notice under the 5th section requires more than that to be given under the 15th. The latter must contain a copy of the account or instrument of writing upon which the claim is founded *255the former, in addition, must state the amount and nature of the claim. By writing or in open court, the administrator may waive the service of the former notice (section 17) ; but there is no such provision in regard to the notice required by section 5. ' Yet it was intimated in Milan v. Pemberton, 12 Mo. 599, that a waiver of the notice for allowance would also amount-to an exhibition of the claim, and such, it would seem, has been the practice for many years, and we are not to be understood as condemning it by anything herein. Exhibiting a claim for classification and presenting it for allowance, are different steps.

4trItoi^:rep™rtof denceS’for°oi¿m"ant'

The report of claims by the administrator, under section 7, is not evidence upon which plaintiffs can rely, as it ^3 not made for the purpose of classifying demands. Miller v. Janney, 15 Mo. 268. In Burton v. Rutherford, 49 Mo. 258, the coux’t said, Adams, J.: “A party can only exhibit his claim against an estate in the manner indicated by the statute.” To the same effect are Richardson v. Harrison, 36 Mo. 96; Bryan v. Mundy, 14 Mo. 458; Spaulding v. Suss, 4 Mo. App. Rep. 541; Milan v. Pemberton, 12 Mo. 599. If plaintiffs had delivered their account to the administrator as an exhibition of the demand for classification and as an initial step in a proceeding to have it allowed, a plausible argument might be made in their favor, but in the face of the decisions of this court it would be plausible only. On the evidence in this case, howevei’, there is nothing upon which to base a conclusion that any such pui’pose was in the mind of Mr. Walther, but on the contrary, that the account was delivered with a different intexxt and for a different purpose, axxd was not then by him, nor afterward by his attoxmey, regax’ded as an exhibition of the claim for classification, or with any reference to proceedings in the probate coui’t.

5.-: claim cannot "be made piecemeal.

Both accounts are treated as oxxe in the notice given in 1876. The whole indebtedness was 'one account, and the creditor has no light to divide his ac- . _ ° n .. ... . count mto several parts ana exhibit it or *256present it for allowance by piecemeal. Wagner v. Jacoby, 26 Mo. 532; Union R. R. & Trans. Co. v. Traube, 59 Mo. 358.
The intestate’s books showed all that was on the account, and more in plaintiffs’ favor than the account presented disclosed, and it would be just as proper to hold, where such is the fact, that no necessity exists for any exhibition of the claim, as that the facts of this case constituted such an exhibition of the demand as the statute requires. A re-examination of this cause on the motion for rehearing, has but confirmed us in the opinion that the probate court committed an error in placing the claim in the fifth class of demands, and the motion is- overruled.
All concur.